10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-08088-HSG Document 1 Filed 11/16/20 Page 1 of 17

ROSLYN HEAD LYONS, Pro Se Plaintiff

 

6132 Buena Venture Avenue NOV i 5 2020
Oakland, CA 94605 SUSAN Y. SOONG
(510) 915-4293 (P) CLERK, U.S. DISTRICT COURT
klons1@aol.com NORTH DISTRICT OF CALIFORNIA
UNITED STATES DISTRICT COURT H S G

NORTHERN DISTRICT OF CALIFORNIA

ROSLYN HEAD LYONS,
Plaintiff,
vs.

ALAMEDA HEALTH SYSTEM,

Defendant

cV 20 80887

Case No.:

 

EMPLOYMENT DISCRIMINATION
COMPLAINT

 

 

 

1. Plaintiff resides at:
6132 Buena Venture Avenue
Oakland, California 95605
(510) 915-4293

2. Defendant is located at:
1411 East 31* Street

Oakland, California 94602

3. This action is brought for aged based discrimination, sex-based harassment, sex

discrimination, failure to take reasonable steps to prevent discrimination and harassment, and

retaliation in violation of Title VII of the Civil Rights Act of 1964 and Age Discrimination in

-l-

 
10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 2 of 17

Employment Act for employment discrimination. Jurisdiction is conferred on this Court by 42
U.S.C. Section 2000e-5. Equitable and other relief is sought under 42 U.S.C. Section 2000e-5(g),

4. The acts complained of in this suit concern me being subjected to unwelcome conduct of
a sexual nature at least twice a week by Defendant’s employee, Nesbit Crutchfield. Crutchfield
made numerous demands of me to ride in his car as well as requests to go to the casino
and to have lunch with him. He also made personal inquiries such as, “can you cook?” and “was
your husband your first?” Additionally, Crutchfield made comments such as, “you are attractive
and intelligent,” “I like your lips,” and “that is my favorite dress.” I persistently requested
Crutchfield to treat me respectfully, which culminated with him touching me inappropriately at a
work gathering and whispering “I’m in love with you.”

5. The acts complained of in this suit concern my age and are in retaliation for opposing
discrimination when I was not selected for the Medical Social Worker I/II, although I was more
qualified than the selectee, in or around February/March 2018.

6. Defendant’s conduct is discriminatory with respect to my age, sex and in retaliation for
my engagement in protected activity under Title VII opposing discrimination, as I complained
about Crutchfield sexually harassing conduct beginning on or around December 30, 2016. I
requested a transfer, but Defendant did nothing to stop it or correct the situation, so it continued.

BASIC FACTS

7. Tama woman and my date of birth is April 1, 1956. I was hired by Defendant on July
25, 1986, as Medical Social Worker I. My most recent position is Admissions Coordinator.

8. During the time of the alleged discriminatory period, and to present, my immediate
supervisor is Michael McAdoo. I am employed in the Admissions Department of one of

Defendant’s adult outpatient psychiatric programs in Highland Campus.
-2-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 3 of 17

9. Nesbit Crutchfield, former Rehabilitation Counselor, worked for the Behavioral Health
Services Department in the same outpatient program where I work. Although we worked at
different departments, the nature of our positions and duties required frequent interaction. For
example, both of us participated in the same monthly staff meetings, daily, Reconciliation of
Daily Activities, (RODA), meetings, and daily community meetings.

10. From early 2015 to July 2016, I was persistently subjected to Crutchfield's unwelcome
conduct of sexual nature at least twice a week through July 8, 2016. He made numerous directed
and unwelcome offers to ride me to my car as well as requests to go to the casino and invitations
to visit him following his move to Florida which I always declined.

11. Crutchfield also made directed and unwelcome personal inquiries such as “can you
cook?” and “was your husband your first [sexual encounter]?” Additionally, he made directed
and unwelcome comments such as, “you are attractive and intelligent,” “I like your lips” and
“that is my favorite dress.”

12. I persistently requested Crutchfield to treat me respectfully, and repeatedly questioned
him as to whether he “would like that a male coworker talk to [his] wife or daughter the way [he]
talk[ed] to me?” His response was “but I want to be your friend.” When I declined his request as
friend his response was “but I want to be your friend” in the midst of throwing a child-like
tantrum of physical shaking of his body and pleading in an elevated voice.

13. After I complained to Crutchfield about his harassing conduct and to treat me like other
women in the department, he seemed emboldened to further continue his sexual harassing
conduct through to July 8, 2016, (the date of the groping incident.). Each time in response to my

repeated reprimands, his response would be, “I know, I know” or “I am sorry.”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document 1 Filed 11/16/20 Page 4 of 17

14. On July 8, 2016, I arrived late to a work-related social gathering at Luka's Taproom &
Lounge. I only sat next to Crutchfield since no other chair was available at the time of my
arrival. Later on at the gathering, Crutchfield persistently groped and squeezed my upper right
thigh while his fingers pointed toward my crotch area in three consecutive instances. I
immediately removed his hand from my thigh each and every time in opposition to his sexually
harassing conduct. During the first instance when he inappropriately and sexually assaulted me,
he whispered to my ear, “I'm in love with you.”

15. On July 16, 2016, in a Facebook post, Crutchfield admitted (1) that I had asked to be
treated like Denise Drummer-Taylor and Caretta Porter (two other Black female staff members
in the department), (2) that I repeatedly requested he address me as he would want a male peer to
address his wife or daughter, (3) that I had always rebuffed his unwelcomed, unsolicited sexual
harassing comments, and (4) that Denise Drummer-Taylor reported that he had groped another
female co-worker at her going way event (also held off campus at a restaurant). His written
response was “Roslyn, everything you have said is true. I accept all blame and fault for this
negative experience I subjected you too (sic).” ... “I admit I touched you I was wrong. I take
ownership. I apologize I will not do it again. I want to be your friend.”

16. On July 22, 2016, in a meeting with Ms. Caretta Porter, myself and Crutchfield,
Crutchfield admitted he did in fact engage in the conduct and statements I identified. He
unexpectedly admitted during this meeting that he saw himself as having an affair with me,
despite acknowledging my persistent rebuffs to his inappropriate sexual advances. He also

admitted to having sexual harassed other women in the past.

4.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 5 of 17

17. On October 23, 2016, in a meeting with my husband, Kenneth Lyons, myself and
Crutchfield again did not dispute that he did in fact engage in ten out of the eleven inappropriate
sexual conduct and statements I identified, and the groping incident on July 8, 2016.

18. On or around December 28, 2016, Crutchfield made a threat “I am going to blast you!” in|
response to notice I plan to report him to management, state licensing board and Oakland Police
Department.

19. Informally, before December 30, 2016, (a) I addressed each time Crutchfield made an
inappropriate sexual harassment comment, (b) I maintained my distance from Crutchfield after
the groping incident, communicating about work matters primarily by email, (c) I disclosed
Crutchfield’s groping of me to a few close friends/co-workers, (d) on May 10, 2016, I addressed
with Crutchfield via Facebook his sexual harassment since 2015 and his groping of me on July 8,
2016, despite repeatedly being told to stop, (e) I addressed an earlier report by Denise Drummer
Taylor he had groped a former female co-worker during a celebratory off campus event for the
former co-worker, (f) I requested Crutchfield meet with Caretta Porter,
Psychologist/rehabilitation Counselor, which was held between Porter, myself and Crutchfield
was held on July 22,2016; and (g) I requested Crutchfield meet with my husband, and myself.
The meeting was held on October 23, 2016.

20. I formally complained about Crutchfield's harassing conduct to Mr. Michael McAdoo,
Program Manager, and Ms. Desiree Moseley, Labor Representative, on December 30, 2016 and
January 19, 2017, respectively. Mc Adoo’s immediate reaction after I asserted my complaint
involved berating, dismissiveness, bias and was immediately retaliatory. Moseley reaction after
I asserted my complaint involved yelling in harsh loud tones, intimidation, bias treatment,

purposeful deception and misrepresentation to me.
-5-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document 1 Filed 11/16/20 Page 6 of 17

21. Moseley abused her position as Labor Representative and displayed bias and disparate
treatment in deference to treatment shown Crutchfield. Moseley attacked me complaining about
discrimination/harassment by Crutchfield, which was twisted as though I was making “threats”
towards Crutchfield. In reference to Crutchfield’s verbal threat “I’m going to blast you!”,
Moseley response was “oh he said he didn’t mean anything.”

22. Defendant refused to take any actions to address Crutchfield’s abusive behavior.
Defendant instead, began a pattern of targeting and distorting the minor of actions on my part in
deference to Crutchfield.

23. In response to my reporting Crutchfield to our Program Manager, Michael Mc Adoo and
Desiree Moseley on December 30, 2016 and January 19, 2017 respectively he seemed
emboldened to initiate and continue a pattern of retaliatory and intimidating behavior from
January 19, 2017 through on or around August 30, 2018, the date of his employment ceased at
the Medical Center. His intimidating behavior involved his purposefully walking close to me
when I was in the hall, turning his head towards me when we in the same physical space, and/or
glaring directly at me in a threatening way.

24. At my request, a December 30, 2016 meeting with Mc Adoo, my husband, Kenneth
Lyons and myself was held. Prior to our meeting I informed Mc Adoo by phone of my intent to
bring my husband for support. I was not informed at any time by Mc Adoo that my husband
could not be part of meeting at the Medical Center. At the meeting I presented details of
Crutchfield’s sexual harassment beginning in 2015 and culminating with his groping me on July
8, 2016. My husband expressed concern specific to Crutchfield’s threat to “blast me.” He asked

that Crutchfield’s threat be addressed.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document 1 Filed 11/16/20 Page 7 of 17

25. On February 5, 2017, I contacted the Oakland Police Department and made an official
report of sexual harassment by Crutchfield to Oakland Police Officer, Rita Garcia. On or around
late February early March 2017, I was interviewed by Oakland Police Investigating Officer,
Mariza Rivera. On or around mid or late March 2017, I received a response from Alameda
County District Attorney, Schowneck and/or a staff member in her office that Crutchfield’s
groping of my thigh did not meet the charge of sexual battery. I was told sexual battery in
California is specific to sexual organs, breast, anus and groin.

26. On or around the mid or later part of January 2017, my search of the California Board of
Behavioral Sciences showed Crutchfield had abandoned his Marriage and Family Therapist
Intern license. I therefore, did not pursue making a report to the licensing board.

27. On or about January 4, 2017, immediately upon my return to work from the holiday
break, McAdoo insisted I meet with him and my sexual harasser, Crutchfield, in-person. While I
was only willing to meet in-person, with an additional observer(s), with Crutchfield for any work
concerns, I had no desire to meet regarding my complaint with Crutchfield to avoid the trauma off
being in immediate physical contact with Crutchfield. McAdoo’s response was “this has nothing
to do with trauma.” He remained persistent in his demand that I meet in-person with Crutchfield.

28. On January 4, 2017, immediate before my discussion with Mc Adoo I met with HR Rep
Charmayne Pierce. ] reported to Pierce, Mc Adoo’s demand to have in-person meeting with
Crutchfield and myself . Pierce said she didn’t know anything but would look into the matter.

29. On January 6, 2017, McAdoo berated me in the hallway outside of his office in an
intimidating and accusatory voice with pointed finger in upward/downward motion twice asking

“did you not take the sexual harassment training?” I reported Mc Adoo’s behavior to my Union

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document 1 Filed 11/16/20 Page 8 of 17

Rep, Jennifer Bills. Bills in follow up stated she would forward my complaint to Desiree
Moseley.

30. On January 9, 2017, as result of my contact with Human Resources Manager, Charmayne|
Pierce about Mc Adoo’s direction, McAdoo respond that he would honor my request not to have
an in-person meeting with Crutchfield.

31. On January 13, 2017, McAdoo dismissed the validity of my sexual harassment
complaints, and dismissively alleged that I was making “threats” against Crutchfield for filing
such, and that Crutchfield obviously didn’t mean anything when he said.

32. Moseley reported to Defendant that Crutchfield had admitted to the conduct. However,
her reaction after I asserted my complaint involved yelling in harsh loud tones, intimidation, bias
treatment, purposeful deception and misrepresentation to me.

33. In the January 19, 2017, meeting, my union representative, Bills, attended at my request.
Moseley reported to Defendant that Crutchfield had admitted to the conduct. Moseley reported
that while my bringing my husband to the medical center could been seen as a “threat” that Mc
Adoo denied my husband was threatening and or that he felt threated. Moseley made statement
that given Mc Adoo’s reported my husband was not a “threat” she would leave that out of her
report.

34. On February 7, 2017, Mc Adoo refused to talk to me when I went to his office door to
ask why I was being harassed and targeted. Immediate to his opening his door and stating my
question he drew his hands across his neck to verbally communicate “cut it,” implying he didn’t
want to hear anything I had to say.

35. On February 8, 2017, I received an email from Mc Adoo stating he was addressing a

complaint by Crutchfield that I was causing a hostile work environment by sitting near a
-8-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 9 of 17

partition during our RODA meetings. A day earlier Mc Adoo had come to my office asking did I
make a comment that Denise Drummer-Taylor didn’t have any PTO time. He stated he was told
by Moseley to follow up on a report I was “stalking” Crutchfield. I responded to Mc Adoo that
Denise Drummer-Taylor informed me she had little PTO. I also informed Mc Adoo that I
reported Crutchfield’s address in my filing with OPD on February 5, 2017.

36. On February 8, 2017, I met with Moseley at my request to report incidents of targeting
behavior and bias treatment by McAdoo in deference to Crutchfield. Among the incidents, I
reported the email sent by Mc Adoo stating I was creating a hostile work environment per
Crutchfield’s reporting I was sitting near a partition during our department’s RODA meeting.
Moseley suggested I send Mc Adoo an email asking how my discretely sitting out of
Crutchfield’s view impacted his ability to do his job.

37. On February 8, 2017 at Moseley suggestion, I submitted an email to Mc Adoo on how
where I sit impacts Crutchfield’s ability to do his job. Mc Adoo failed to respond to either of the
two emails I sent with inquiry how where I sit impacts Crutchfield’s ability to do his job.

38. On February 23, 2017, at my request I met with Moseley to address Crutchfield’s
intimidating behavior of purposefully walking close when passing in hallway. Moseley response
reflected a biased opinion regarding my reporting of Crutchfield intimidating behavior and of my
reporting of Crutchfield’s sexual harassment. She communicated in loud, harsh and intimidating
tone and made bias comments such as: “I didn’t tell you to email him, (Mc Adoo) twice, that’s
harassment!”, “You brought a threat to the medical center!”, “Your made threats!” and “Nothing
on Facebook can be counted as evidence!” Moseley also made statement “he didn’t mean it” in

reference to Crutchfield’s threat “I’m gone to blast you!”.

-9-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 10 of 17

39. At the February 23, 2017, meeting with Moseley I began to breakdown in tears as my
complaints against Mc Adoo and Crutchfield were falling on deaf ears and I continued to
subjected to discrimination and harassment now by the very managers and employees who were
supposed to prevent such. In response to my tears Moseley yelled “I’m not a therapist!”

40. At the February 23, 2017, meeting Moseley also accused me of lying that the Defendant
knew or should have known of Crutchfield’s discrimination/sexual harassing conduct when I
reported Carnetta Porter, former, staff Psychologist/Rehabilitation Counselor had reported during
the July 22, 2016 meeting with she, myself and Crutchfield that Crutchfield admitted he made
inappropriate advance towards Porter when she began working in the department.

41. During February 23, 2017 meeting, I met with Moseley and addressed with her my
knowledge of staff having been afforded transfers to different departments, outside of having
filed complaints about discrimination/harassment. Moseley agreed to speak with Charmayne
Pierce, Human Resources Personnel Manager, which J was under the impressions would have
been done and I would have been contacted about the response.

42. On March 6, 2017, I complained to Moseley about Crutchfield’s intimidating conduct at
Moseley’s suggestion I requested a transfer since I no longer felt safe in the workplace.
Defendant, again refused to take any actions to address Crutchfield’s abusive behavior.

43. Mc Adoo had some knowledge of Crutchfield’s sexual harassment behavior. A few
months prior to my reporting of Crutchfield’s sexual harassment to Mc Adoo, Mc Adoo
approached me in the copy room and commented “if there is any sexual harassment I need to
know about it.” During the December 30, 2016 meeting with Mc Adoo, my husband and myself,
I asked Mc Adoo about his earlier statement “if there is any sexual harassment I need to know

about it.” I asked “How did you know Michael?” Mc Adoo’s response was “I think you told
-10-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 11 of 17

me.” J responded “no.” “Mc Adoo then responded “oh I think maybe because I saw him in your
office.”

44. On or around March 2017, Crutchfield blew up at me when he requested I intervene on a
case of closed patient, in retaliation for reporting and complaining of his behavior. The patient
had called Crutchfield to return material that belonged to him, and when I attempted to
understand why he was unable to resolve the matter he blew up at me. In an angry, loud voice he
stated “I don’t have time for this, I just got back from vacation!” His disruptive/unprofessional
behavior emotionally jarred me for a few minutes and disrupted my focus to address the task I
was working on. I reported this incident to Mc Adoo, but did not receive any acknowledgment oy
response.

45. On March 30, 2017, I encountered Moseley outside the E-1 area. She stated that with her
department head leaving she hadn't had a chance to follow-up with Pierce, but that she would get
back me.

46. On April 7, 2017, I met with Moseley and she stated she had been in contact with Pierce
who was in the process of searching for a transfer position.

47. On April 10, 2017, I received an email from Pierce stating that her department does not
does not transfer people to other positions for circumstances such as mine, i.e., for people who
have filed sexual harassment complaints. Based on Pierce's email it was apparent that Moseley,
through the Defendant, had no intention of ensuring a work environment free of discrimination,
harassment and retaliation. Her actions were purposefully deceptive.

48. In or around June 2017, I applied for the Medical Social Worker I/II position with

Defendant.

-ll-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 12 of 17

49. On July 3, 2017, I was contacted to interview for the Medical Social Worker I/II position
on July 7, 2017. I was told my interview was being held at in the E-Wing at the Medical Social
Services office. On the day of the interview, the Defendant deliberately moved the location of
the interview and purposefully failed to notify me of the location change in retaliation for my
complaint of sexual harassment. I learned the meeting location was changed by contacting a
Social Work staff colleague and obtaining Kio Pak’s cell number. The interviewers were (a)
Peter Underwood, Director Care Management, (b) Helen Pagilagan, Burse Education Supervisor,
and (c) Kio Pak, Sexual Assault/Domestic Violence Coordinator. I never received notice that I
was not accepted for the Medical Social Worker I/II position.

50. On or around July/August 2018, I learned two other individuals (Selectee 1 and Selectee
2) were selected for the vacancies, who were demonstratively younger than I in age and, to my
knowledge, had not complained of discrimination to Defendant before.

51. Selectee 1 was not known to have any medical social work inpatient hospital experience.
Selectee 2 also was not known to have medical social work inpatient hospital experience.

52. At the time, I had over sixteen (16) years of medical social work experience with
Defendant. My medical social work experience included the Emergency Department, Trauma,
Sexual Assault, Intensive Care Unit, and Medical/Surgical and Acute Rehabilitation. Due to my
superior skill level as a Medical Social Worker 2 months prior to the July 2017 interview; I was
asked by my program manager to assist a Defendant senior inpatient medical social worker with
a difficult patient discharge case. The patient had refused to leave the hospital though having
been medically cleared for several months. As result of my intervention in ascertaining the
patient had an additional insurance that had lapsed, the patient was discharged to skilled

nursing/rehabilitation facility within a week. I also have 16 years of outpatient psychiatric
-12-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 13 of 17

experience as Admissions Coordinator with Defendant. Acute facilities nationally have had
increase in complex care case involving acute medical and psychiatric. I contend I was denied
selection base on my age and in retaliation to filing my equal employment opportunity charge
against Defendant with the U.S. Equal Employment Opportunity Commission.

53. During the first week of July 2018, Crutchfield blew up at me again while I was on the
phone. He paced in an agitated manner returning to the office doorway several times causing a
distraction in my providing service to the caller. Subsequent to completion of my call he spoke in
an agitated manner accusing me deliberately of ignoring him. Having no response to my earlier
report in 2017, I did not report the July 2018 incident because I felt Defendant would not do
anything to stop it and/or retaliate against me for reporting such.

54. I believe Defendant failed to take all reasonable and necessary steps to prevent sexual
harassment from occurring and to eliminate sexual harassment from the workplace, including but
not limited to (a) failing to have an effective policy regarding workplace harassment, (b) failing
to have an effective procedure for addressing or investigating complaints of harassment, (c)
failing to effectively implement any procedure it may have had for investigating complaints of
harassment, (d) failing to adequately investigate my complaints, despite my numerous
complaints to human resources and Defendant, and (e) failing to appropriately train its
employees. Defendant knew or should have known about the unwelcome and harassing conduct
towards me and were remiss in failing to take immediate and appropriate corrective action.

55. | believe Defendant maintained and required me to work in an environment which was,
and continues to be discriminatory towards me, as a female. Similarly situated male employees
were not subjected to the same treatment. I was subjected to disparate treatment by Defendant in

the terms and conditions of my employment, including when I was subjected to sexual
-13-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 14 of 17

harassment and sex discrimination, and when Defendant failed to respond effectively to my
complaint of harassment, discrimination and retaliation.

56. I believe Defendant retaliated against me when it (a) failed to adequately investigate my
repeated complaints of sexual harassment and sex discrimination, (b) failed to take appropriate
and sufficient corrective action to stop the harassment and discrimination in employment or
prevent any similar misconduct from occurring the future, (c) failed to keep me informed about
the progress of the “investigation” of my complaint, if such investigation(s) took place, (d)
solicited negative feedback regarding my job performance after I made complaints of sexual
harassment, discrimination, and (e) failed to select me for the position of Medical Social Worker
I/II, to which I substantially superior to the selectee, and (f) attempted to push me out the
department through the retaliatory acts of harassment, deception and bias in deference to
Crutchfield. The above enumerated acts of retaliation are not meant to be exhaustive, but merely
exemplary of the kinds of acts of retaliation against me.

57. The alleged discrimination occurred on or about mid to late 2015 through to August
2018. The aforementioned harassment was and remained sufficiently severe and/or pervasive to
alter my conditions of employment and created a hostile work environment. The unwelcome
sexual harassment by Defendant created an oppressive, hostile, intimidating and/or offensive
work environment of me and interfered with my emotional well-being and ability to perform my
job duties.

58. As a direct, foreseeable, and proximate results of Defendant’s actions, I have suffered and
continue to suffer humiliation, embarrassment, mental and emotional distress and discomfort. I

have incurred, and will continue to incur medical expenses, loss of benefits and wages,

-14-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 15 of 17

opportunities for employment and advancement, loss of professional reputation and work
experience.

59. I filed charges with the Federal Equal Employment Opportunity Commission regarding
defendant’s alleged discrimination conduct on May 1, 2017.

60. The Equal Employment Opportunity Commission issued a Notice-of-Right-Sue letter
(copy attached), which was received by me on or about August 18, 2020, finding reasonable
cause to believe that violations of the statue(s) occurred with respect to some or all matters
alleged in the charge but could not obtain a settlement with the Respondent that would provide
relief. All administrative prerequisites have been met.

61. Plaintiff hereby demands a trial by jury in this action of all claims for which a jury is
permitted.

62. WHEREFORE, Plaintiff prays that the Court grant such relief as may be appropriate, to
the extent allowed by the law, including injunctive orders, economic damages, non-economic
damages for pain, suffering and emotional distress, exemplary damages, costs, and attorney fees.

I also seek such other relief as the Court deems just.

DATED: November 16, 2020

 

-15-

 
Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 16 of 17

 

 

EEOC Farm 161-A (11-16; U.S. EQuaL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT To SUE
(CONCILIATION FAILURE)
To: Roslyn E. Head-Lyons From: Oakland Loca! Office
6132 Buena Ventura Avenue 1301 Clay Street

Oakland, CA 94605 Ste. 680-North
. Oakland, CA 94612

On behalf of person(s) aggrieved whase idanhtly is
CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.

 

Steven T. Hunt,
846-2017-21246 Investigator (810) 956-0012
TO THE PERSON AGGRIEVED:

This notice concludes the EEOC’s processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that woutd provide relief for you. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEQC
is certifying that the Respondent is in compliance with the faw, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf.

- NOTICE OF SUIT RIGHTS -
(See the additianat information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN $0 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time fimit for filing suit based on a claim under state law may be different.)

Equat Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you fife suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

8 [14] 2020

<

 

Enctosures(s)

(Date Mailed)

cc: Lilian Campos

Labor Relations Coordinator
ALAMEDA HEALTH SYSTEMS
7677 Oakport Street, 12th Floor
Oakland, CA 94621

   
Case 4:20-cv-08088-HSG Document1 Filed 11/16/20 Page 17 of 17

U.S. Department of Justice
Civil Rights Division

 

 

ESD:KDW:KLF
ee : Employment Litigation Section - PHB
DJ 170-11N-0 950 Pennsylvania Avenue, NW
Washington, DC 20530
www.usdoj.gov/crifemp
NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

VIA EMAIL August 18, 2020

Ms. Roslyn E. Head-Lyons
6132 Buena Ventura Avenue
Oakland, CA 94605

Re: Roslyn E. Head-Lyons v. Alameda Health Systems
oc No. 846-2017-21246

Dear Ms. Head-Lyons:

It has been determined that the Department of Justice will not file suit on the above-referenced charge of
discrimination that was referred to us by the Equal Employment Opportunity Commission (EEOC). This should not
be taken to mean that the Department of Justice has made a judgment as to whether or not your charge is

   
  

     
 

      
 

ights of 196

 

on

42 U.S.C. Section 2000e et seq., against the above-named respondent. If you choose to commence a civil action,
such suit nmst be filed i ppropriate court with our receipt of this Notice.

Therefore, you should consult an attorney of your own choosing at your earliest convenience. If you are
unable to locate an attomey, you may wish to contact the EEOC, or apply to the appropriate court, since that court
may appoint an attomey in appropriate circumstances under Section 706(f)(1) of Title VII, 41 U.S.C. 2000e-5(H(1).

If you or your attorney have any questions concerning this matter or wish to inspect the investigative file,

please feel free to address your inquiry to: Bryan Hoss, Acting Director, EEOC, 1301 Clay Street, Suite 1170-N,
Oakland, CA 94612-5217.
. Sincerely,

Eric S. Dreiband
Assistant Attorney General
Civil Rights Division

By: Karan D. edad

Karen D. Woodard
Principal Deputy Chief
Employment Litigation Section

cc: County of Alameda, Dept. of Public Health
EEOC, Oakland Local Office
